Citation Nr: 1137276	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss on a schedular basis.

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss on an extraschedular basis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating effective from March 24, 2006, the day the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) in September 2006 as to the rating assigned.  The RO issued a Statement of the Case (SOC) in April 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in July 2007, perfecting his appeal.  Following additional development the RO issue a Supplemental Statement of the Case (SSOC) where in increased the rating for the Veteran's bilateral hearing loss to 10 percent, effective from March 24, 2006, the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Veteran's claim was previously before the Board in December 2010, at which time it was remanded for additional development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss on an extraschedular basis and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Audiometric testing has not shown that the Veteran has hearing acuity worse than Level XI in the left ear and Level II in the right ear.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated April 2006 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  The appeal for a higher initial rating originates, however, from the grant of service connection for that disability.  Consequently, Vazquez-Flores is inapplicable. 

As this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, further notification regarding a higher rating is not necessary.   See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's increased rating claim for hearing loss the Board observes that in Martinak v. Nicholson 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Reviewed Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Board finds that the VA examinations provided were adequate in that they were performed by neutral, skilled providers who reviewed the Veteran's history.  These examination reports provided the data required to appropriately rate the Veteran's hearing loss.   Although the Veteran's representative requested in September 2011 written arguments that another examination should be provided, the Board finds the current reports to be sufficient for adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected bilateral hearing loss.  Essentially, the Veteran contends that the evaluation assigned for that condition does not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Rating evaluations for service-connected hearing loss range from noncompensable to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 hertz (Hz).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels, from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100 (2010).  Hearing tests are conducted without hearing aids, but the impact thereof is contemplated in the schedular evaluations.  See 38 C.F.R. § 4.85.  

The results of the above-described testing are charted on Table VI, VIa and VII.  See 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separated.  Likewise, when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will also determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  These provisions are not applicable in this case so as to provide a higher rating.  

The Court has noted that the assignment of disability ratings for hearing impairment are basically arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, the Court has admonished that audiologists must also describe the effects of the hearing loss on occupational functioning and daily activities, so that it can be determined whether or not an extraschedular evaluation may be assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court specifically noted that unlike the schedular rating criteria, the extraschedular provisions do not rely exclusively on objective results to determine entitlement.  

The relevant evidence of record includes VA treatment records, VA examination reports, Social Security Administration records and both written and oral statements from the Veteran.  

The Veteran first claimed entitlement to service connection for bilateral hearing loss in March 2006, and in July 2006 he was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he had some difficulty hearing prior to service, but that it had become much worse since he left service, particularly in the last 20 to 25 years.  Audiometric testing revealed that the Veteran's left ear puretone thresholds were 105, 105, 105 and 105, for an average of 105 decibels, and that his speech discrimination score for that ear was zero percent.  The Veteran's right ear puretone thresholds were 25, 30, 45 and 90, for an average of 48 decibels.  His speech discrimination score for that ear was 96 percent.  The examiner determined that the Veteran's service noise exposure had aggravated his pre-existing hearing impairment.  When combined on Table VI these numbers produce Level XI hearing for the left ear and Level I hearing for the right ear.  When these hearing designations are applied to Table VII the result is a 10 percent disability rating.  

The Veteran was afforded an additional VA examination in October 2008.  During that examination the Veteran reported that he was having significantly more trouble hearing since 2006.  He stated that he was unable to understand what people say when they stand to his side, particularly on his left side.  Audiometric testing revealed that the Veteran's left ear puretone thresholds were 105+ at all decibels, and that his speech discrimination score for that ear was zero percent.  The Veteran's right each puretone thresholds were 20, 30, 60 and 90, for an average of 50 decibels.  His speech discrimination score for that ear was 88 percent.  The examiner stated that the Veteran had sensorineural hearing impairment in his right ear and was deaf in his left ear.  The examiner also found that there was pre-existing hearing impairment at enlistment that was aggravated by service noise exposure and that there had been a significant decline in the Veteran's right ear hearing at 3000 hertz since the VA examination in 2006.  She stated that there were significant effects on the Veteran's occupation due to his hearing difficulty, but that there were no effects on his usual daily activities.  When combined on Table VI these numbers produce Level XI hearing for the left ear and Level II hearing for the right ear.  When these hearing designations are applied to Table VII the result is a 10 percent disability rating.  

The Veteran's most recent VA examination was performed in February 2010.  During that examination the Veteran reported that he had been a sales service engineer in electronics in an assembly environment, but that he had retired in 2009 and was currently on Social Security.  Audiometric testing again revealed that the Veteran's left ear puretone thresholds were 105+ at all decibels, and that his speech discrimination score for that ear was zero percent.  The Veteran's right ear puretone thresholds were 25, 30, 55 and 90, for an average of 50 decibels.  His speech discrimination score for that ear was 94 percent.  The examiner reported that tympanograms suggested some stiffness to the tympanic membranes and that acoustic reflexes and reflex decay were commensurate with physiologic artifact.  The examiner found that there were significant effects on the Veteran's occupation due to hearing difficulties and that he had difficulty with localization and direction, difficulty understanding in noise and increased difficulty hearing if the speaker is on his left side.  When combined on Table VI these numbers produce Level XI hearing for the left ear and Level I hearing for the right ear.  When these hearing designations are applied to Table VII the result is a 10 percent disability rating.  

In October 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran reported that he was exposed to significant noise in service and that his loss of hearing has profoundly affected his directional hearing, depth of sound and perception of sound.  

Additional evidence submitted, including VA treatment records, private treatment records and records from the Social Security Administration indicate similar symptomatology.  

As each of the Veteran's audiometric evaluations indicate a 10 percent disability rating for his hearing loss as noted above, the Board finds that there is no schedular basis on which to grant a rating in excess of 10 percent.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).  To the extent that the Veteran argues entitlement to a higher schedular rating, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of audiological disabilities.  38 C.F.R. § 4.85.  The issues of entitlement to an extraschedular rating for bilateral hearing loss, as well as entitlement to a total disability rating based on individual unemployability, are addressed below.  

In sum, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  There is a preponderance of evidence against the Veteran's claim for a schedular rating in excess of 10 percent for his bilateral hearing loss for any point during the appeal period.  Accordingly, a higher evaluation is not established.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a schedular rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss is denied. 


REMAND

As noted above, the issue of entitlement to an extraschedular rating for bilateral hearing loss must be remanded.  Under 38 C.F.R. § 3.321(b)(1), the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Direction, Compensation and Pension Service.  Id. 

The evidence of record, namely the February 2010 VA examination report, indicates that the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture.  Accordingly, the Board finds that the criteria for submission to the Director of the Compensation and Pension Service, for consideration of an extraschedular rating for bilateral hearing loss, have been met.  38 C.F.R. § 3.321(b)(1);  see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In addition, the Board finds that the February 2010 VA examination report reasonably raises a claim of entitlement to a total disability rating based on individual unemployability, to include on an extraschedular basis.   The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue is also remanded for further development.  Upon remand, the RO/AMC should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU claim, obtaining any pertinent outstanding post-service treatment records, and obtaining a VA examination or opinion as to the effect of the Veteran's service-connected disabilities on his employability, if deemed necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with VCAA-compliant notice regarding his claim for a total disability rating based on individual unemployability.  

2.  The RO/AMC should provide the Veteran the opportunity to submit evidence to support his claim for an extraschedular evaluation.  For example, the Veteran should be asked to provide releases for any employment records or medical reports that would show he missed time from work due solely to his hearing loss.  He may also submit statements from past employers, relatives or friends that show the effects of the hearing loss on daily functioning.  The RO/AMC should secure for association with the claims file any corroborating employment or medical records identified.  If such records sought are not received pursuant to the RO/AMC's request after the Veteran provides releases, he must be so advised, and advised further that ultimately it is his responsibility to ensure that they are received.   

3.  The RO/AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for bilateral hearing loss in accordance with the provisions on 38 C.F.R. § 3.321(b).  The Director, Compensation and Pension, is requested to provide adequate reasons and bases for any decision. 

4.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  In addition, the RO/AMC should adjudicate the claim for TDIU, to include providing a VA examination on that issue if deemed necessary.  That issue should be decided based on whether or not the Veteran is determined to be unable to obtain or maintain substantially gainful employment solely as a result of service-connected disability.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


